JUDGMENT

                                  Court of Appeals
                             First District of Texas
                                   NO. 01-13-00615-CV

      DONNA T. MOORE, DAVID B. MOORE, AND PROVIDENT FUNDING
        ASSOCIATES, LP D/B/A PROVIDENT HOME LOANS, Appellants

                                              V.

                       BRENHAM READY MIX, INC., Appellee

  Appeal from the 155th District Court of Waller County. (Tr. Ct. No. 09-12-20105).

       This case is an appeal from the final judgment signed by the trial court on May 2,
2013. After submitting the case on the appellate record and the arguments properly raised
by the parties, the Court holds that there was reversible error in trial court’s judgment.
Accordingly, the Court reverses the trial court’s judgment awarding Brenham Ready Mix.,
Inc. foreclosure of the full amount of both of its liens and attorney’s fees, renders
judgment that Brenham Ready Mix, Inc.’s concrete lien is invalid, and remands the case to
the trial court to determine the dollar amount of the fill-dirt lien that can be enforced
against each of the appellants’ properties.

       The Court orders that the appellants, Donna T. Moore, David B. Moore, and
Provident Funding Associates, LP d/b/a Provident Home Loans, jointly and severally, pay
one half of the appellate costs. The Court orders that the appellee, Brenham Ready Mix,
Inc., pay one half of the appellate costs.

       The Court orders that this decision be certified below for observance.

Judgment rendered March 10, 2015.

Panel consists of Chief Justice Radack and Justices Jennings and Keyes.         Opinion
delivered by Justice Keyes.